In a coram nobis proceeding, the defendant appeals from an order of the County Court, Nassau County, entered August 26, 1964, which denied without a hearing his application to vacate the sentence imposed upon him on July 22, 1963, when he was convicted on his plea of guilty of attempted forgery in the third degree and sentenced to a term of one year and three months to two years and six months, such term to be served concurrently with a prior sentence then being served by him. Order reversed on the law and the facts, and application remitted to the court below for the purpose of: (a) holding a hearing upon the issues raised by the defendant on this application, namely; that his plea of guilty was induced by a promise, made by the Assistant District Attorneys with the acquiescence of the Trial Judge who accepted the plea, to the effect that any sentence imposed would be suspended, and that this promise was not kept by the Judge who thereafter imposed the sentence; and (b) making a determination de nova on the basis of all the proof which may he adduced. Defendant alleges; (1) that he was induced to plead guilty by a promise, made by the Assistant District Attorneys with the concurrence of the Trial Judge who accepted the plea, that any sentence imposed would be suspended; (2) that thereafter, in disregard of this promise, he (the defendant) was sentenced by another Judge to serve a term of one year 'and three months to two years and six months, without suspending the execution of such sentence. There is substantial evidence which prima facie appears to support the defendant’s allegations. Under the circumstances, it was error to deny defendant’s application without a plenary bearing as to the alleged unkept promise, Beldock, P. J., Ughetta, Christ, Hopkins and Benjamin, JJ,, concur.